Citation Nr: 1336573	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active military service from February 1943 to February 1945.  He died in February 2006.  The Appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in September 2011 at which time it was remanded for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) paperless folder associated with the Veteran's claim.  A review of the documents in such folder reveals a September 2013 Informal Hearing Presentation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the death certificate of the Veteran reveals that he died in February 2006.  The immediate cause of death is listed as acute cardiac arrest.  Underlying causes were noted as acute myocardial infarction and coronary artery disease.  Anoxic encephalopathy was listed under "other significant conditions contributing to death."  At the time of his death, the Veteran did not have any adjudicated service-connected disability. 

The Appellant contends that the Veteran suffered from several psychological disorders, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depression.  It is her belief that the heart conditions which caused the Veteran's death were, in part, due to PTSD and/or adjustment disorder.  In other words, she asserts that the Veteran should have been service-connected for PTSD/adjustment disorder during his lifetime, and that his fatal heart conditions were secondary to the psychological condition(s). 

As above, this case was previously remanded in September 2011 for additional development.  In part, it was requested that the Appellant be sent a notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death (he was not service-connected at death); (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In particular, the Board emphasized that this letter should:

(i) Address the unique evidentiary requirements for service connection for herbicide-related and PTSD claims; (ii) Provide copies to the appellant of the appropriate questionnaires for PTSD; and (iii) Comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant of all elements of her claim, including the downstream effective date element.

In response to the September 2011 Board remand, the RO sent the Appellant letters in September 2011 and December 2011.  In the September 2011 letter it was noted that "During the veteran's lifetime, service connection was not considered for acute cardiac arrest.  In order to support your claim, you need to submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  The letter did not inform the Appellant that, at the time of the Veteran's death, he was not service connected for any disabilities.  Nor did the letter address the unique evidentiary requirements for service connection for herbicide-related and PTSD claims or include copies to the Appellant of the appropriate questionnaires for PTSD.  

In the December 2011 letter it was noted that "During the veteran's lifetime, service connection was not considered for several psychological disorders, including post-traumatic stress disorder (PTSD) and/or adjustment disorder.  In order to support your claim, you need to submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  While this letter addressed the unique evidentiary requirements for service connection for herbicide-related and PTSD claims and included copies to the Appellant of the appropriate questionnaires for PTSD, the letter did not indicate that the Veteran was not service connected for any disabilities.  It only indicated that the Veteran was not service connected for a psychological disorder during his lifetime. 

As neither the September nor December 2011 notice letters informed the Appellant that the Veteran was not service connected for any disabilities during his lifetime, the Board finds that the AOJ has not yet fulfilled the Board's request for proper Hupp notice and an additional remand is necessary so that such development may be completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand. Stegall v. West, 11 Vet. App. 268, 270- 271 (1998).  

The Board also requested that the RO contact the Appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran.  Specifically, the records in question were the Veteran's (i) terminal records from Kindred Hospital Central in Tampa, Florida, dated in February 2006, (ii) counseling/treatment records dated in (approximately) 2003 from Pathfinders in Tampa, Florida, and (iii) Catholic Social Services sometime in the late 1990's.  While both the September and December 2011 letters requested that the Appellant submit authorization forms to obtain these records, the Appellant did not complete the appropriate forms.  As this case must be remanded for other reasons, the RO should give the Appellant one more opportunity to submit the appropriate authorization form to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant a notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death (he was not service-connected at death); (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In particular, the Board emphasizes that this VCAA letter should:

(i) Address the unique evidentiary requirements for service connection for herbicide-related and PTSD claims; (ii) Provide copies to the Appellant of the appropriate questionnaires for PTSD; and (iii) Comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311   (2007), insofar as notifying the Appellant of all elements of her claim, including the downstream effective date element.

2.  Contact the Appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran.  Specifically, the records in question are the Veteran's (i) terminal records from Kindred Hospital Central in Tampa, Florida, dated in February 2006, (ii) counseling/treatment records dated in (approximately) 2003 from Pathfinders in Tampa, Florida, and (iii) Catholic Social Services sometime in the late 1990's.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).  The Appellant is strongly advised to cooperate with VA efforts to assist her with her claim.

3.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the cause of death claim.  If the claim is not granted to the Appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                                                            (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


